              Case 2:21-po-00042-KJN Document 5 Filed 02/09/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:21-po-00042-KJN
                                           )
12                     Plaintiff,          )   ORDER TO DISMISS AND VACATE INITIAL
                                           )   APPEARANCE
13                v.                       )
                                           )
14   JASON D. ROWLEY,                      )   DATE: February 9, 2021
                                           )   TIME: 9:00 a.m.
15                     Defendant.          )   JUDGE: Honorable Kendall J. Newman
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00042-KJN with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   February 9, 2021, is vacated.

23         IT IS SO ORDERED.

24   Dated:    February 9, 2021
25

26

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                  1                U.S. v. JASON D. ROWLEY
